Citation Nr: 0027412	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  95-28 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for laceration scar on the 
left side of the face, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from March 1963 to 
March 1969.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), and the claim was remanded in July 1997 
for additional development.  

In a June 2000 statement, the appellant appeared to be 
attempting to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder.  As this claim 
is not inextricably intertwined with the current claim and 
has not been developed for appellate consideration by the RO, 
it is referred to the RO for appropriate action.  


FINDING OF FACT

The laceration scar on the left side of the appellant's face 
presents moderate disfigurement.  


CONCLUSION OF LAW

A rating greater than 10 percent for a laceration scar on the 
left side of the face is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Part 4, Diagnostic Code 7800 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that the service-connected laceration 
scar on the left side of his face is severely disfiguring and 
has psychologically affected him, thereby warranting a higher 
disability rating.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records reveal that the appellant sustained a 
face laceration that required 30 stitches in February 1967.  
A March 1967 examination report noted a six inch laceration 
scar across the left side of the face, as did the appellant's 
February 1969 discharge examination.  

Postservice medical evidence includes a May 1986 VA medical 
examination report that noted a three inch facial scar from 
the temple into the suborbital area, and an October 1995 VA 
medical examination report that described a well-healed scar 
over the left side of the face.  

At an August 1997 VA scars examination, the appellant 
indicated that he had no pain or pruritus associated with the 
left cheek scar area.  An eight centimeter, well-healed 
linear scar was noted across the left cheek and left temporal 
area, extending to the left nasal ala, with no evidence of 
keloid formation.  Color pictures taken of the appellant's 
face showed a visible scar in the left cheek area.  

Service connection was granted for a laceration scar on the 
left side of the appellant's face by a July 1986 rating 
decision, which assigned a 10 percent rating under Diagnostic 
Code 7800 from March 18, 1986.  

Scars on the head, face, or neck are assigned a 50 percent 
evaluation when there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  When there is severe disfigurement 
associated with scars on the head, face, or neck, especially 
if a marked and unsightly deformity of the eyelids, lips, or 
auricles is produced, a 30 percent evaluation is assigned.  
If head, facial, or neck scars are productive of moderate 
disfigurement, a 10 percent rating is assigned.  For slightly 
disfiguring scars on the head, face, or neck, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

After reviewing the medical findings and the color pictures 
of the appellant's face, the Board concludes that the 
appellant's service-connected laceration scar on the left 
side of his face is productive of no more than moderate 
disfigurement.  The color pictures demonstrate a slightly 
visible scar on the left side of the face.  Hence, in the 
absence of severe disfigurement associated with the 
laceration scar on the left side of the appellant's face, the 
Board is unable to identify a basis to grant a higher 
disability rating.  



ORDER

An increased rating is denied for a laceration scar on the 
left side of the face.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

